CONNOR, J., not sitting.
Civil action to recover disability benefits under a policy of insurance issued by the defendant to plaintiffs.
From a verdict and judgment in favor of the feme plaintiff, the defendant appeals, assigning errors.
The Court being evenly divided in opinion, Connor, J., not sitting, the judgment of the lower court is affirmed and stands, according to the uniform practice of appellate courts, as the decision in this case, but without becoming a precedent. Jenkins v. Lumber Co., 187 N.C. 864.
No error. *Page 386